DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 22 DEC 21 have been fully considered but they are not persuasive. Applicant has amendment independent claims 1 & 14 to include some of the limitations of claim 2 as well as limitations of canceled dependent claim 3.  Claim 3 claimed a GFCI device that detects a net current flowing from line conductors to load conductors and generating the pre-trigger signal when the net current exceeds a predetermined threshold.  Applicant argues that the Baldwin reference does not teach this feature.  It is however believed that the Baldwin reference discloses this teaching.  In paragraph 0042, it is taught that a GFCI chip detects a ground fault in the circuit.  In paragraph 0050, it is taught that the microprocessor activates transistor 70 which causes the line and neutral conductors to be shorted together outside of the current transformer (67A).  This causes a net current flowing through the conductors to be detected by the GFCI device which generates the pre-trigger signal which does not trip the circuit as taught in paragraph 0050.  As such, it is believed that all features claimed by Applicant are taught by the cited references and as such, the application remains rejected at this time.

Claim Objections
Claims 1 & 14 are objected to because of the following informalities:  
In line 1 of claim 1, it is believed that the term “line conduct” should be changed to --line conductor--.  

In lines 1 & 2 of claim 14, it is believed that the term “line conduct” should be changed to --line conductor--.  

In line 3 of claim 14, it is believed that the phrase “the circuit interrupting device” should be removed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 & 16-18 of U.S. Patent No. 10,468,866. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present condition are simple a more broad version of the claims of the parent patent.  The claims are identical except that the independent claims have some of the limitations of the parent application.  As such, both documents claims the same subject matter and are thus subject to non-statutory double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-16 are rejected under 35 U.S.C. 102(b) as being anticipated by Baldwin (US 2010/0238597).

With regard to claims 1-13, Haines, in Figures 2A & 2B, discloses a circuit interrupting device (Abstract) including a line conductor (68) configured to electrically connect to an external power supply (41); a load conductor (67) configured to electrically connect to an external load (37) comprising: a fault detection circuit (100) configured to output a pre-trigger signal (102), wherein the pre-trigger signal is configured to not place the circuit interrupting device in a tripped condition (paragraph 0050 teaches that the during testing, a pre-trigger signal is asserted which does not cause the device to trip); and an auto-monitoring circuit (104) configured to monitor an auto-monitoring input signal (112), wherein the value of the auto-monitoring signal is at least partially determined by a value of the pre-trigger signal generated (the voltage at input signal 112 is determined by the pre-trigger signal 102 and the voltage of the (re claim 1), further comprising: an interrupting device (45 & 47)  configured to place the circuit interrupting device in a reset condition, wherein the line conductor and the load conductor are electrically connected, and the tripped condition, wherein the line conductor and the load conductor are electrically disconnected (paragraph 0043) (re claim 2), wherein said GFCI device generates a trigger signal (102 during the positive half-cycle) to activate said interrupting device to place said circuit interrupting device in said tripped condition when said net current exceeds the predetermined threshold (paragraph 0015) for a predetermined amount of time (determined by C2 at the gate of SCR 51 and the amount of time in takes detector 100 to output a fault detection signal) (re claim 4), wherein said auto-monitoring circuit includes a self-test circuit (70) coupled to said fault detection circuit that is controlled to periodically generate a self-test fault signal in said circuit interrupting device (paragraphs 0049 & 0050) (re claim 5), wherein said auto-monitoring circuit includes a programmable device programmed to execute an auto-monitoring routine that includes said periodic generation of said self-test fault signal (portion of 104 that triggers 70) (re claim 6), wherein said fault detection circuit includes a sense transformer (67A & 68A) through which said line conductors are disposed, said sense transformer generating an induced fault detection signal when said net current exceeds the predetermined threshold (re claim 7), wherein said self-test circuit includes a self-test conductor (69) disposed through said sense transformer and separate from said line conductors and said net current is placed on said self-test conductor when said self-test circuit is controlled to generate said self-test signal (re claim 8), wherein said GFCI device generates said pre-trigger signal when said self-test signal is generated on said self-test conductor (paragraphs 0050, 0053 & 0063) (re claim 9), wherein the value of said first auto-monitoring input signal is based on the value of said pre-trigger signal  (re claim 10), wherein if it is determined that said fault detection circuit successfully detected said self-test fault signal, the self-test fault signal is turned off by the programmed device and, if it is determined that said self-test fault signal was not successfully detected, a failure tally is incremented and another self-test fault is generated by the programmed device (paragraph 0054) (re claim 11), wherein if said failure tally reaches a predetermined threshold value said programmed device declares an end-of-life (EOL) condition and performs one or more of, activating an alarm circuit for indicating the EOL condition to a user and, attempting to activate said interrupting device to place said circuit interrupting device in said tripped condition (paragraph 0054 teaches that after the device was failed eight times, an alarm indicator is operated to alert a user that the device is malfunctioning) (re claim 12), wherein said programmed device attempts to activate said interrupting device by one or more of, driving one or more of two separate switch devices connected to two respective coils of a dual coil solenoid and, turning on said self-test fault signal (paragraph 0069) (re claim 13).

With regard to claims 14-16, Haines, in Figures 2A & 2B, discloses a method of operating a circuit interrupting device including a line conductor (68) configured to electrically connect to an external power supply (41) and a load conductor (67) configured to electrically connect to an external load (37), the circuit interrupting device, the method comprising: outputting, via a fault detection circuit (100), a pre-trigger signal (102), wherein the pre-trigger signal is configured to not place the circuit interrupting device in a tripped condition (paragraph 0050 teaches that the during testing, a pre-trigger signal is asserted which does not cause the device to trip); monitoring an auto-monitoring input signal, wherein the value of the auto-monitoring signal is at least partially determined by a value of a pre-trigger signal generated (the  detecting a net current flowing from said line conductors to said load conductors (via 100); and generating said pre-trigger signal when said net current exceeds a predetermined threshold (paragraph 0042) (re claim 14), wherein placing the circuit interrupting device in the tripped condition includes electrically disconnecting a line conductor (66) and a load conductor (67) (re claim 15), wherein the fault detection signal is received by an interrupting device (45 & 47) (re claim 16). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839